                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    MARTIN R. BUB,

                               Plaintiff,
          v.

    WILLIAM SWIEKATOWSKI, JOHN DOE,
                                                                    OPINION and ORDER
    CAROL ROWE, ELIZABETH MASON,
    MICHAEL SCHULTZ, PETE ERICKSEN,
                                                                       15-cv-195-jdp
    MICHAEL BAENEN, MICHAEL MOHR,
    CHARLES FACKTOR, RICHARD PROCESS,
    WENDY BRUNS, SAMUEL MENNING,
    CHRISTOPHER STEVENS, and CHARLES COLE,

                               Defendants. 1


         Plaintiff Martin Bub, appearing pro se, is a former state of Wisconsin inmate. Bub

alleges that when he was incarcerated at Green Bay Correctional Institution, defendant prison

officials retaliated against him in a number of ways for defending himself against a conduct

report, and for helping his girlfriend with a lawsuit against prison officials. In particular, he

alleges that prison staff spiked his urine sample with cocaine and then violated his due process

rights in the ensuing disciplinary proceedings. I allowed him to proceed on claims under a

variety of legal theories. Both sides have filed motions for summary judgment.

         I will deny Bub’s motion for summary judgment because the facts provided by the

parties do not show that he is entitled to judgment as a matter of law on any of his claims. I

will grant defendants’ motion for summary judgment on many of Bub’s claims, largely because

Bub fails to present facts showing that many of the defendants were personally involved in




1
    I have amended the caption to include defendants’ full names.
retaliating against him or otherwise harassing him. But I will deny defendants’ motion with

regard to aspects of Bub’s claim that defendant William Swiekatowski retaliated against him

and his claims that defendants Samuel Menning and Christopher Stevens violated his rights

under the Fourth Amendment.



                                    UNDISPUTED FACTS

       I draw the following facts from the parties’ summary judgment materials. They are

undisputed unless noted otherwise.

       Plaintiff Martin Bub is a former state of Wisconsin inmate. His claims concern events

occurring while he was an inmate at Green Bay Correctional Institution (GBCI). Several of the

defendants worked at GBCI: William Swiekatowski was a lieutenant, Richard Process and

Samuel Menning were correctional sergeants, Pete Ericksen was the security director, Michael

Schultz and Christopher Stevens were captains, Michael Baenen was the warden, Wendy Bruns

was the program review coordinator, and Michael Mohr was a complaint examiner. Defendant

John Doe also worked at GBCI. Another set of defendants are DOC officials: Charles Facktor

was a corrections complaint examiner. Defendant Charles Cole was employed as the designee

for the secretary of the DOC on inmate grievances. Defendants Elizabeth Mason and Carol

Rowe worked at the DOC’s Drug Abuse Correctional Center, located in Winnebago,

Wisconsin.

       On June 15, 2010, defendant Swiekatowski issued Bub a conduct report alleging that

Bub’s girlfriend, Kathleen Sell, was smuggling drugs into the prison for him. Bub was later

found not guilty of those charges. Sell filed a notice of claim with the attorney general stating

that state officials defamed her in making those accusations.


                                               2
       Bub says after his successful defense against the conduct report, prison staff,

orchestrated by Swiekatowski, Ericksen, and Baenen, commenced a “campaign of harassment”

against Bub, in retaliation for Bub successfully defending himself and for helping his girlfriend

with her lawsuit against prison officials. Specifically, Bub says that he was subjected to an

inordinate number of strip searches, cell searches, and urinalyses (UAs). Staff opened his

outgoing mail, monitored his phone calls, and made his visits with Sell uncomfortable by often

seating them at a table close to the guard desk that several cameras could watch. Defendants

say that Bub was not searched or monitored any differently than any other inmate at the

institution.

       For instance, defendants say that from August 2010 to December 2011, Bub’s cell was

searched ten times, all by non-defendants. The DOC’s goal is to search every cell about once a

month. Bub says that there were “numerous” more cell searches that the documentation shows.

       Similarly, defendants say that inmates are routinely strip searched after each contact

visit they receive, and also prior to giving a urine sample for the testing of illicit substances.

Non-routine strip searches are logged on a form, but Bub says that he was searched more often

than is reflected on the form.

       Defendants say that urinalyses are generally conducted randomly and the inmates who

need to give a urine sample on any given day are chosen by a computer, not staff at Green Bay.

Inmates may be subject to testing for cause if a staff member, from direct observation or reliable

sources, has reasonable grounds to believe that the inmate has used, possesses, or is under the

influence of intoxicating substances. The GBCI logs show no random UAs for Bub during the

time in question, and one “for cause” UA discussed below. Bub says that defendants performed

“numerous” more UAs than what they logged into the system.


                                                3
       On March 5, 2011, Bub was issued a conduct report that claimed prison staff found

marijuana in Bub’s cell. Bub was found guilty and given a disposition of 90 days of disciplinary

separation.

       On April 15, 2011, Bub filed a grievance about what he believed was harassment from

defendant Ericksen. Bub said that his cell was searched frequently, he was receiving strip

searches, and he was being watched closely on visits by officers under Ericksen’s command.

Defendants Mohr and Baenen were two of the reviewers who denied his grievance.

       On June 5, 2011, Bub requested an early “program review” asking to be moved to

another maximum-security prison because Bub says that he feared for his safety. Several days

later, defendant Bruns denied Bub’s request.

       In early December 2011, an officer gave Bub legal papers belonging to Sell that had

been held by another prisoner, Akimbo Hashim-Tiggs, as he helped her with her lawsuit against

GBCI staff, including Ericksen and Swiekatowski. Defendants say that the legal documents

were confiscated from Hashim-Tiggs because the inmates were not using the proper channels

to send legal work between inmates. Swiekatowski monitored communications between Bub

and Hashim-Tiggs, and at one point he read at least some mail between Sell and Bub.

       Within a day or two, Swiekatowski came to Bub’s cell and asked Bub if he got the legal

work back. He then told Bub that “he had not forgotten about [Bub] and the promise

[Swiekatowski] made to him,” which Bub took as a threat. 2 Dkt. 15, at 8.




2
 Bub has similar but not identical versions of this quotation in his verified amended complaint,
Dkt. 15, and an affidavit in support of summary judgment, Dkt. 21. Construing pro se litigant
Bub’s materials generously, I will include the more detailed version of the quote from the
verified complaint even though it is not directly cited in his summary judgment materials.

                                               4
       On December 14, 2011, defendant Stevens told defendant Menning to search Bub’s

cell and conduct a strip search because an inmate told Stevens that Bub was acting strange at

the evening meal. Bub says that he was not at this evening meal.

       Menning says that he noticed unusual behavior as he interacted with Bub: he was

walking unbalanced, seemed unable to focus, and his pupils darted back and forth. Bub says

that none of this is true, and that he acted normally. Stevens ordered a urinalysis for Bub based

on the suspicion that he was under the influence of an intoxicant. Bub says that he was not

under the influence.

       When Bub sought a copy of the document showing the reason for the “for cause” UA,

defendants were unable to find the document. Months later they produced it, but Bub believes

that this delay shows that Menning and Stevens fabricated a backdated incident report to

justify the UA that was ordered.

       On December 16, 2011, Bub was awakened early in the morning for a urinalysis. Bub

provided the sample to defendant Process, Bub signed his name “M. Bub” on the donor line of

the tamperproof seal. Bub watched Process sign his name on the collector’s line of seal and

then place it over the specimen cup. Both Bub and Process also signed a “chain of evidence”

form. Bub’s sample was sent to the DOC’s Drug Abuse Correctional Center (DACC).

Defendant Swiekatowski does not communicate with the personnel at DACC.

       When defendant Rowe unpacked Bub’s sample at DACC, she verified that the seal on

the sample bottle was intact and Bub’s name and the date on the bottle matched his name and

the date on the chain of evidence form. Defendant Mason was the technician who cracked the

seal on Bub’s urine sample and pipetted the urine into the labeled test tube, ensuring that the




                                               5
name, DOC number, and specimen ID number on the bottle matched with the information on

the test tube.

       Bub’s sample returned a positive result for cocaine at DACC and again at a confirmation

test at an outside lab. Part of the two-piece label seal going onto the new bottle for the portion

of the sample sent for confirmation was also placed onto the chain of evidence form, showing

Rowe as the “collector” of that sample. I take defendants to be saying that this is why Rowe’s

name, and not Process’s, appeared on the label used at Bub’s disciplinary hearing.

       On December 22, 2011, defendant Swiekatowski put Bub in temporary lockup for

testing positive for cocaine. He received a conduct report for possession of intoxicants. Bub

says that he had not taken cocaine, so he could not have tested positive for it. Swiekatowski

told Bub something to the effect of, “I told you I would get you, you never should have made

me look bad with all of your complaints and your girl suing me. Now I am gonna bury you.”

Dkt. 15, at 8–9. 3

       On December 23, 2011, Bub was given a copy of his conduct report. Inmates are

instructed in the conduct report documentation that the hearing will be held no sooner than

two days, and generally not more than 21 days, after the date that they are given a copy of the

conduct report. The hearing was initially scheduled for January 9, 2012.

       Bub requested the presence of two witnesses at the hearing and the ability to review

some evidence, including the chain of custody report for his urine sample and a photocopy of

the urine-sample label with his signature on it.


3
  As with Swiekatowski’s other quote discussed above, Bub has similar but not identical
versions of this quotation in his verified amended complaint and an affidavit in support of
summary judgment. I will again include the more detailed version of the quote from the verified
complaint.

                                                6
       The witness requests were denied under the reasoning that the hearing was to be held

during second shift, and the requested witnesses worked during the first shift. Bub was instead

allowed to submit written questions to the witnesses. Security Office Operations Associate

Perttu said that Bub would be able to see a copy of the tamperproof seal with his signature. At

the request of Bub’s advocate, the disciplinary hearing date was postponed to wait for

confirmation test results and conduct further research.

       Bub says that on January 18, 2012 at about 9:00 a.m., he was awakened by a first-shift

sergeant who told him that his disciplinary hearing was to be held immediately. According to

Bub, once he arrived at the hearing he was told that a new advocate had been assigned to the

case. Bub says that he immediately objected to a new advocate, as Bub had never discussed the

case with him. Bub also says that he objected to the lack of notice of the hearing.

       Defendant Schultz decided to allow the hearing to proceed over Bub’s objections. The

advocate did not help Bub at the hearing. Bub noticed that the tamperproof seal was not the

one that he and Process had signed. He argued that the sample may have become contaminated

when he dropped the container during the UA. Process stated in his response to Bub’s written

questions that the urine sample container did fall on the floor, but that the lid did not come

off. Officer Petri, who was apparently also present during the UA, stated in response to written

questions from Bub that the cup fell on the floor, and that the lid remained on the cup.

       Schultz reviewed the conduct report, the chain of evidence form including the

tamperproof seal, the drug test results, the written responses to Bub’s questions by Process and

Petri, and Bub’s verbal statement. He concluded that it was more likely than not that Bub used

cocaine. Bub was found guilty and given a sentence of 360 days in disciplinary separation.




                                               7
       Following this hearing, Bub filed an appeal and multiple grievances challenging the

decision, sentence, and perceived procedural shortcomings at the hearing. On August 9, 2012,

through his attorney, Bub filed a petition for writ of certiorari in the Dane County Circuit

Court. In May 2014, Judge Juan Colas issued an order granting the writ and directing the

expungement of the conduct report because of procedural problems with the hearing. Judge

Colas determined that prison officials did not give Bub proper notice of the hearing, switched

his advocate without having time to prepare, and denied him witnesses based on a no longer

operative rationale that they were unavailable, given the change in hearing time.



                                           ANALYSIS

A. Summary judgment

       Summary judgment is appropriate if a moving party “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). When, as here, the parties have filed cross-motions for

summary judgment, the court “look[s] to the burden of proof that each party would bear on

an issue of trial; [and] then require[s] that party to go beyond the pleadings and affirmatively

to establish a genuine issue of material fact.” Santaella v. Metro. Life Ins. Co., 123 F.3d 456, 461

(7th Cir. 1997). If either party “fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden at trial,”

summary judgment against that party is appropriate. Mid Am. Title Co. v. Kirk, 59 F.3d 719,

721 (7th Cir. 1995) (quoting Tatalovich v. City of Superior, 904 F.2d 1135, 1139 (7th Cir.


                                                 8
1990)). “As with any summary judgment motion, this [c]ourt reviews these cross-motions

‘construing all facts, and drawing all reasonable inferences from those facts, in favor of . . . the

non-moving party.’” Wis. Cent., Ltd. v. Shannon, 539 F.3d 751, 756 (7th Cir. 2008) (quoting

Auto. Mechs. Local 701 Welfare & Pension Funds v. Vanguard Car Rental USA, Inc., 502 F.3d 740,

748 (7th Cir. 2007)).

B. Retaliation

        I granted Bub leave to proceed on his claims that several defendants undertook a

“campaign of harassment” against him for successfully defending a previous conduct report

issued by defendant Swiekatowski and helping Sell with her lawsuit against Swiekatowski and

Ericksen. Retaliatory actions included repeated unnecessary strip searches, cell searches, and

urinalyses, excessive monitoring of his visits with Sell, the opening of his mail, monitoring of

his phone calls, and the confiscation of legal materials for the lawsuit with which plaintiff was

assisting Sell.

        According to Bub, this retaliation culminated with a false conduct report orchestrated

by Swiekatowski and approved by Ericksen. Bub alleged that defendant Doe tampered with his

urine sample by putting cocaine in it, and defendants Rowe and Mason covered up the

tampering during their testing of the sample. Bub also alleges that defendant Schultz gave him

an excessively long sentence in part to further the retaliation from his friends Swiekatowski

and Ericksen.

        To succeed on his retaliation claims, Bub must establish that: (1) he engaged in activity

protected by the First Amendment; (2) defendants took actions that would deter a person of

“ordinary firmness” from engaging in the protected activity; and (3) the First Amendment

activity was at least a “motivating factor” in defendants’ decisions to take those actions. Bridges


                                                 9
v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). In addition, the evidence must be enough to

show that absent a retaliatory motive, the prison official would have acted differently.

See Babcock v. White, 102 F.3d 267, 275 (7th Cir. 1996). In Babcock, the court also stated that

“the retaliation inquiry should be undertaken in light of the general tenor of Sandin [v. Conner,

515 U.S. 472 (1995)], which specifically expressed its disapproval of excessive judicial

involvement in day-to-day prison management. We should afford appropriate deference and

flexibility to prison officials in the evaluation of proffered legitimate penological reasons for

conduct alleged to be retaliatory.” 102 F.3d at 275 (internal quotations and citations omitted).

       Bub demonstrates that he was involved in protected activity: defending himself in

disciplinary proceedings and helping Sell with her lawsuit. But he struggles with the remaining

portions of the test. For the most part, he is extremely vague about how defendants were

personally responsible for harming him prior to the false conduct report.

       1. Swiekatowski, Eriksen, and Baenen

       I’ll start with the general allegations of harassment against Swiekatowski, Eriksen, and

Baenen. Bub alleged that he was given a large number of unnecessary strip searches, cell

searches, and urinalyses. But at summary judgment he explains very little about when these

extra searches happened. Defendants explain their procedures for routine strip searches, cell

searches, and UAs that all prisoners receive, and they explain how they record non-routine

searches. The DOC records do not show a large number of non-routine searches. Bub says that

DOC staff did not record every search, but again, he does not really explain how often he was

singled out for extra searches. At most I can conclude that there is a genuine dispute about

whether Bub was searched more than defendants say he was.




                                               10
       But even assuming that those extra searches might dissuade someone of ordinary

firmness from participating in First Amendment activity, Bub fails to show that any of the

defendants were responsible for them. Bub says that other officers conducting several strip

searches told him that Ericksen or Swiekatowski ordered the searches, but a party may not rely

upon inadmissible hearsay to oppose a motion for summary judgment. See, e.g., Logan v.

Caterpillar, Inc., 246 F.3d 912, 925 (7th Cir. 2001).

       Similarly, Bub says that he and Sell were made to feel uncomfortable during visits

because they were almost always placed at a particular table close to the guard station. But Bub

does not establish that Swiekatowski, Eriksen, or Baenen had anything to do with the table

assignments. Bub says that his communications were monitored, but with the exception of a

claim against Swiekatowski discussed below, he does not establish that defendants were

responsible for those actions either.

       Additionally, even had defendants been involved in any of these events, Bub fails to

show a retaliatory motive on their part. The fact that these events followed Bub’s conduct-

report acquittal and his efforts to help Sell is not enough to establish a retaliatory motive.

Suspicious timing alone is generally insufficient to establish a genuine issue of material fact for

trial. Buie v. Quad/Graphics, Inc., 366 F.3d 496, 506–07 (7th Cir. 2004).

       At summary judgment, it is Bub’s burden to show that he has evidence to support his

claims. He generally fails to do that for his claims about the “campaign of harassment”

orchestrated by Ericksen, Baenen, and Swiekatowski. I will grant defendants’ motion for

summary judgment and deny Bub’s as they pertain to Bub’s retaliation claims against Ericksen

and Baenen.




                                                11
       But Bub’s retaliation claims against Swiekatowski are not completely without

evidentiary support. As discussed above, Bub fails to show that Swiekatowski was personally

involved in all of the events he originally alleged were part of the “campaign of harassment.”

But he does provide proposed findings of fact suggesting Swiekatowski’s involvement in some

adverse decisions, as well as showing that Swiekatowski held a retaliatory animus.

       It is undisputed that Swiekatowski monitored correspondence between Bub and

Hashim-Tiggs. Bub says that after Sell’s legal materials were confiscated from Hashim-Tiggs

and given to Bub, Swiekatowski visited Bub and told him “he had not forgot about him and

the promise he made to him after Bub got out the hole,” which Bub took as a threat.

Swiekatowski says he did not confiscate the materials himself, but given that he was monitoring

the inmates’ internal correspondence and he followed with this threatening statement, a

reasonable jury could conclude that Swiekatowski had a hand in thwarting Bub’s and Sell’s

litigation efforts by keeping documents out of the hands of an inmate helping them. A possible

retaliatory motive is clear given that the confiscation directly thwarted Bub’s litigation efforts

with Sell.

       A second statement by Swiekatowski supports another aspect of Bub’s retaliation

claims. Bub maintains that his UA testing positive for cocaine was tampered with; he says that

he did not take cocaine. The results are conclusive that Bub’s purported sample did test

positive. It is clear that Bub doesn’t know exactly what happened, but he believes that

Swiekatowski had something to do with the false positive, because when Swiekatowski placed

him in TLU, he said, “see I told you I would get you, you never should have made me look bad

with all of your complaints and your girl suing me. Now I am gonna bury you.” Swiekatowski

denied he says this, and even if he did, there is more than one reasonable inference one could


                                               12
draw from the statement. But one reasonable inference is that Swiekatowski was admitting

having successfully framed Bub in retaliation for Bub’s First Amendment activity.

        This is not going to be an easy claim for Bub to prove, in part because it is not at all

clear how Swiekatowski could have accomplished the adulteration of the specimen. But

defendants’ proposed findings about their procedures do not foreclose it. It is undisputed that

lab staff would not have tested the sample had it shown signs of tampering. They check the

name of the inmate on the sample against the “chain of evidence” form, but perhaps notably,

they do not appear to check the inmate’s signature on the sample against his signature on the

form. And even if they did, a signature could be forged. Thus it seems possible that someone

could frame an inmate by switching out his sample for an entirely new one.

        Defendants also stop short of saying that Swiekatowski had no access to samples; they

simply say that he did not tamper with them and had no reason to. But I take Bub to be saying

that Swiekatowski admitted to having a part in tampering with the sample, so that is a factual

dispute for trial.

        To be sure, there are reasonable inferences that can be drawn from these facts that could

lead a jury to conclude that Swiekatowski did not retaliate against Bub. So I will deny Bub’s

motion for summary judgment on these claims. But I will also deny defendants’ motion on

Bub’s claims that Swiekatowski retaliated against him by monitoring his communications,

confiscating Sell’s legal materials from Hashim-Tiggs, and planting cocaine in his urine sample.

        2. Remaining retaliation claims

        Bub brings several other retaliation claims. But I will deny Bub’s motion for summary

judgment and grant defendants’ motion for summary judgment with respect to all of them.




                                               13
       Bub named a John Doe defendant whom he alleged actually spiked the sample,

presumably on Swiekatowski’s behalf, and defendants Rowe and Mason from the DOC lab.

But he never amended his complaint to identify the Doe defendant, nor does he include any

proposed findings suggesting that this person exists. So I will dismiss the Doe defendant.

       As for Rowe and Mason, Bub does not place any of defendants’ proposed findings about

their role in dispute. There is no evidence suggesting that they did anything other than process

the sample under their usual procedures. So no reasonable jury could conclude that they

retaliated against Bub.

       I granted Bub leave to proceed on a retaliation claim against defendant hearing examiner

Schultz for giving him an excessively long sentence in part to further the retaliation by his

friends Swiekatowski and Ericksen. But at summary judgment, Bub provides no evidence

suggesting that the sentence is excessive given his previous conviction for possessing marijuana,

or that Schultz acted the way he did because of friendships with other defendants or knowledge

of their alleged retaliation.

       I allowed Bub to proceed on claims against defendants Mohr and Baenen for denying a

grievance Bub filed about Ericksen retaliating against him, because I inferred that they could

have issued rulings putting a stop to Ericksen’s harassment but acted with deliberate

indifference by failing to do so. That is, Mohr and Baenen could have been personally involved

in the retaliation by knowing about it, approving it, condoning it, or turning a blind eye to it.

See Matthews v. City of E. St. Louis, 675 F.3d 703, 708 (7th Cir. 2012). But I have already

concluded that Ericksen should be granted summary judgment on the retaliation claims against

him, so the retaliation claims against Mohr and Baenen fail as well.




                                               14
C. Fourth Amendment

       I allowed Bub to proceed on claims against defendants Swiekatowski, Ericksen, Baenen,

Process, Menning, and Stevens for violating his Fourth Amendment rights by subjecting him

to repeated non-random urine tests. But as discussed above, Bub does not establish that

Swiekatowski, Ericksen, or Baenen ordered any of the tests that he considered part of the

“campaign of harassment” against him. And neither Swiekatowski nor Process were responsible

for forcing Bub to take the December 2011 UA resulting in his conduct report: Process merely

carried it out, and Bub contends that Swiekatowski later tampered with his sample. So I will

grant defendants’ motion for summary judgment and deny Bub’s motion for summary

judgment on each of those claims.

       That leaves defendants Menning and Stevens. Bub alleges that they authored a false

backdated incident report to give defendants pretext to collect his urine. Stevens told Menning

to investigate after an inmate told him that Bub was acting strangely, and Menning wrote the

incident report about Bub’s confused or erratic behavior giving rise to Stevens then ordering a

UA. Ultimately, whether the report was backdated is irrelevant to the claim for purposes of

summary judgment. Even if defendants did not backdate the incident report, a jury could

conclude that defendants acted unreasonably. Bub has created a genuine issue of disputed fact

about whether defendants lied by saying that he was acting strangely; Bub says he was acting

perfectly normal, so there would have been no reason to investigate him or order the UA.

Defendants say that Bub cannot dispute defendants’ own thoughts or perceptions, but that is

incorrect. Fourth Amendment claims use an objective standard, but even if they didn’t, a

reasonable jury could conclude that defendants’ explanation isn’t credible given Bub’s version

of events.


                                              15
       Defendants contend that Bub failed to exhaust his administrative remedies on these

claims. Under the Prison Litigation Reform Act, “[n]o action shall be brought with respect to

prison conditions under section 1983 of this title, or any other Federal law, by a prisoner . . .

until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

exhaustion requirement is mandatory and applies to all inmate suits. Woodford v. Ngo, 548 U.S.

81 (2006); Porter v. Nussle, 534 U.S. 516, 524 (2002). The exhaustion requirement’s primary

purpose is to alert the state to the problem and to invite corrective action. Riccardo v. Rausch,

375 F.3d 521, 524 (7th Cir. 2004).

       But because exhaustion is an affirmative defense, defendants bear the burden of

establishing that Bub failed to exhaust his available remedies. Jones v. Bock, 549 U.S. 199, 216

(2007). Bub raised the issue of there being no cause to take his UA within the appeal of his

conduct report itself, and defendants fail to develop an argument for why that did not serve to

exhaust his administrative remedies. So I will not grant their motion for summary judgment

on exhaustion grounds.

       We are left with Bub’s assertion that Menning and Stevens had no reasonable basis to

order the UA, and instead ordered it to harass him. Defendants contend that they are entitled

to qualified immunity. “The doctrine of qualified immunity protects government officials ‘from

liability for civil damages insofar as their conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person would have known.’” Pearson v. Callahan,

555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Put a bit

more bluntly, qualified immunity protects “all but the plainly incompetent or those who

knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). The doctrine translates

into a two-part test: (1) whether the public official violated the plaintiff’s constitutional rights;


                                                 16
and (2) whether those rights were clearly established at the time of the alleged violation. Ashcroft

v. al-Kidd, 563 U.S. 731, 735 (2011). A right is “clearly established” when a reasonable official

would know that his “conduct was unlawful in the situation he confronted.” Hernandez v. Cook

Cty. Sheriff’s Office, 634 F.3d 906, 915 (7th Cir. 2011) (citations omitted).

       The Fourth Amendment protects, “to some degree, prisoners’ bodily integrity against

unreasonable intrusions into their bodies.” King v. McCarty, 781 F.3d 889, 900 (7th Cir. 2015)

(emphasis in original). And here, unlike cases in which the real question is balancing the

severity of the intrusion with the need at hand, see Sparks v. Stutler, 71 F.3d 259, 260–61 (7th

Cir. 1995) (insertion of catheter into prisoner’s bladder was subject to Fourth Amendment,

but defendant physician was entitled to qualified immunity), Bub is alleging that there was

absolutely no reason for the urinalysis beside harassment. I conclude that qualified immunity

does not apply, at least for now given the factual dispute in the summary judgment materials.

I will deny both sides’ motions for summary judgment on the Fourth Amendment claims

against Menning and Stevens.

D. “Class of one” equal protection

       I allowed Bub to proceed against several defendants on a “class of one” equal protection

theory, because he alleged that they singled him out for harassment. A plaintiff may bring a

class-of-one equal protection claim for being treated “intentionally . . . differently from others

similarly situated” for no rational reason. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 799

(7th Cir. 2015) (citations and internal quotation marks omitted).

       Most of these claims fail for the same reasons as Bub’s parallel retaliation claims. He

does not raise a genuine issue of material fact about whether Ericksen, Baenen, Doe, Rowe,




                                                17
Mason, or Schultz singled him out for harassment as part of his retaliation claims, so he cannot

succeed on his class-of-one claims against these defendants either.

       I dismissed Bub’s retaliation claims against defendants Mohr and Baenen for turning a

blind eye to Ericksen’s alleged harassment because I concluded that Bub failed to establish that

Ericksen actually harassed him. Bub’s class-of-one claims against Mohr and Baenen fail for the

same reason. Bub brings the same type of class-of-one claim against defendant Bruns for failing

to transfer him out of GBCI after he complained about Ericksen’s alleged harassment. I will

dismiss that claim as well.

       Also, there is no evidence that defendant Process treated Bub different than similarly

situated inmates reading the UA; he was merely carrying out the order to give Bub a UA,

presumably as he would for any inmate.

       That leaves Swiekatowski, Menning, and Stevens regarding class-of-one claims parallel

to the claims that I have already concluded survive summary judgment: a retaliation claim

against Swiekatowski and Fourth Amendment claims against Menning and Stevens.

Defendants contend that qualified immunity bars these claims, and I agree.

       “The classic class-of-one claim is illustrated when a public official, ‘with no conceivable

basis for his action other than spite or some other improper motive . . . comes down hard on a

hapless private citizen.’” Swanson v. City of Chetek, 719 F.3d 780, 783–84 (7th Cir. 2013) (citing

Lauth v. McCollum, 424 F.3d 631, 633 (7th Cir. 2005)). It is not yet clear whether such claims

are cognizable in the prison context. Some courts have applied the rule articulated in Engquist

v. Oregon Department of Agriculture, 553 U.S. 591 (2008), to bar class-of-one claims challenging

arbitrary treatment by prison officials as a matter of law. See, e.g., Glassey v. Ryan,




                                               18
No. CV1201490PHXPGRESW, 2016 WL6080672, at *4 (D. Ariz. Mar. 7, 2016) (collecting

cases from various circuits).

       In Engquist, the Supreme Court held that government employees could not bring class-

of-one claims challenging adverse employment actions because such actions by their nature

“involve discretionary decisionmaking based on a vast array of subjective, individualized

assessments.” 553 U.S. at 605. Prison officials’ decisionmaking functions much the same way,

focused on discretionary, individualized determinations. Once the defense is raised, it is the

plaintiff’s burden to cite cases showing that there is a clearly established right at stake. Bub

does not do so here, and that is not surprising given the dearth of law supporting such claims.

So I will grant defendants’ motion for summary judgment and deny Bub’s motion for summary

judgment on Bub’s class-of-one claims.

E. Eighth Amendment

       I granted Bub leave to proceed on claims that defendants Swiekatowski, Ericksen, and

Baenen violated his Eighth Amendment rights by subjecting him to humiliating strip searches

for retaliatory reasons instead of legitimate prison-security reasons. But because I have already

concluded that Bub fails to establish that these defendants were responsible for giving him

unnecessary strip searches, I will grant defendants’ motion for summary judgment and deny

Bub’s motion for summary judgment on these claims.

F. Due process

       Bub alleges that defendant Schultz violated his procedural due process rights in his

disciplinary proceedings for use of intoxicants after his UA tested positive for cocaine. Those

proceedings were ultimately vacated in a certiorari action in the Dane County Circuit Court

because Judge Colas determined that prison officials did not give Bub proper notice of the


                                               19
hearing, switched his advocate without having time to prepare, and denied him witnesses based

on a no longer operative rationale that they were unavailable, given the change in hearing time.

       The problem for Bub in this case is that the Constitution guarantees him significantly

fewer procedural safeguards in this type of a disciplinary hearing than the Wisconsin

Administrative Code provides. As I explained in my order screening the complaint, because

Bub did not face the loss of good-time credits, he was entitled only to “informal, nonadversarial

due process” as outlined in cases like Wilkinson v. Austin, 545 U.S. 209, 226 (2005) and Westefer

v. Neal, 682 F.3d 679, 684 (7th Cir. 2012).

       The Court of Appeals for the Seventh Circuit explained further in Westefer:

              Informal due process requires “some notice” of the reasons for the
              inmate’s placement, and enough time to “prepare adequately” for
              the administrative review . . . .

              ....

              In other words, only a single prison official is needed as the
              neutral reviewer—not necessarily a committee. Informal due
              process requires only that the inmate be given an “opportunity to
              present his views”—not necessarily a full-blown hearing. If the
              prison chooses to hold hearings, inmates do not have a
              constitutional right to call witnesses or to require prison officials
              to interview witnesses. . . .

              Nor does informal due process necessarily require “a written
              decision describing the reasons” for an inmate’s placement, or
              mandate an appeal procedure.

682 F.3d at 684–86 (citations omitted).

       The abrupt change in advocate and denial of live witnesses simply do not run afoul of

the Due Process Clause under Wilkinson and Westefer. Although Bub was apparently

unexpectedly rousted from bed to defend himself, no reasonable jury could conclude that he

lacked notice of the reasons for the hearing. Also, he had adequate time to prepare: he had



                                               20
more time than that contemplated by the administrative code, and he had already prepared his

written questions for witnesses. I suggested that Bub could bring a claim against Schultz for

being biased against plaintiff in favor of his friends Swiekatowski and Ericksen, contra to the

“neutral” decision-maker contemplated in Westefer. But as discussed above in the retaliation

section, there is no evidence that Schultz acted the way he did because of friendships with

other defendants. So Bub cannot succeed on a due process claim against Schultz.

       I also allowed Bub to bring claims against defendants Mohr, Baenen, Facktor, and Cole4

for their roles in denying his appeal and grievance about the retaliation, because they could

have intervened to stop Schultz’s violations. But I conclude that Schultz did not violate Bub’s

due process rights, and Bub has no independent right to appeals or a grievance procedure, so

his claims against these defendants fail as well. I will grant defendants’ motion for summary

judgment and deny Bub’s motion for summary judgment on all of his due process claims.



                                       CONCLUSION

       I deny Bub’s motion for summary judgment in its entirety. But defendants’ motion

disposes of most of Bub’s claims. The only claims remaining for trial are Bub’s (1) retaliation

claims against defendant Swiekatowski for monitoring his communications, confiscating legal

materials, and planting cocaine in his urine sample; and (2) Fourth Amendment claims against

defendants Menning and Stevens concerning the December 2011 UA. I will direct the clerk of




4
 Defendants recognized defendant Cole as deceased in their amended acceptance of service.
Dkt. 59. No substitution was made under Fed R. Civ. P 25, but that issue is mooted by my
dismissal of the claim against Cole.

                                              21
court to set a scheduling conference before the magistrate judge to set a trial date and associated

pretrial deadlines.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Martin Bub’s motion for summary judgment, Dkt. 18, is DENIED.

       2. Defendants’ motion for summary judgment, Dkt. 26 and Dkt. 61, is GRANTED IN
          PART and DENIED IN PART. Defendants’ motion is granted on all claims except
          for the following:

            •   Plaintiff’s retaliation claims against defendant Swiekatowski for monitoring his
                communications, confiscating legal materials, and planting cocaine in his urine
                sample.

            •   Plaintiff’s Fourth Amendment claims against defendants Menning and Stevens.

       3. Defendants Ericksen, Baenen, Doe, Rowe, Mason, Schultz, Mohr, Facktor, Cole,
          Process, and Bruns are DISMISSED from the case.

       4. The clerk of court is directed to set this case for a telephonic scheduling conference
          before the magistrate judge to set a trial date and associated pretrial deadlines.

       Entered March 29, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                22
